[Cite as State v. Michalewicz, 2015-Ohio-5142.]


                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA


                                  JOURNAL ENTRY AND OPINION
                                          No. 102605



                                            STATE OF OHIO

                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                   ALEXANDER MICHALEWICZ

                                                        DEFENDANT-APPELLANT




                                          JUDGMENT:
                                    AFFIRMED AND REMANDED



                                     Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                          Case Nos. CR-13-577819-A and CR-13-577824-A

        BEFORE:         Stewart, J., Jones, P.J., and Blackmon, J.

        RELEASED AND JOURNALIZED: December 10, 2015
ATTORNEY FOR APPELLANT

P. Andrew Baker
17877 St. Clair Avenue, Suite 150
Cleveland, OH 44110


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

Paul R. Racette
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113
MELODY J. STEWART, J.:

       {¶1} Defendant-appellant Alexander Michalewicz appeals from an order terminating his

community control and imposing consecutive prison terms.      On appeal, Michalewicz complains

that the court erred in denying him access to an Intensive Program Prison (“IPP”) and that the

record does not support the findings for consecutive sentences. We affirm the order of the trial

court, but remand for the limited purpose of correcting the sentencing entry nunc pro tunc.

       {¶2} In October 2013, Michalewicz entered guilty pleas in two separate cases: in

Cuyahoga C.P. No. 13-557819-A, he pleaded guilty to breaking and entering and receiving stolen

property, both fifth-degree felonies; in Cuyahoga C.P. No. 13-577824-A, he pleaded guilty to a

single count of receiving stolen property, also a fifth-degree felony.            Defense counsel

explained to the court that Michalewicz, who was addicted to drugs, was high at the time that he

committed the offenses and that he committed the offenses to support his habit.

       {¶3} The court accepted the guilty pleas and sentenced Michalewicz to 36 months of

community control.    Certain conditions to community control required Michalewicz to enter

and successfully complete a community based correctional facility program, successfully

complete an inpatient drug treatment program, and submit to random drug testing.              The

sentencing order stated that if Michalewicz violated any of the conditions to community control,

the court would terminate his community control and order him to serve consecutive 12-month

prison terms on each conviction.

       {¶4} On three separate occasions Michalewicz violated his community control.           The

basis for the first violation was the use of illegal drugs and fighting inside a community based

correctional facility (“CBCF”).    After finding that he violated community control, the court

sentenced Michalewicz to six months in county jail in CR-13-557819-A, to be followed by
participation in an inpatient drug treatment program in CR-13-577824-A. Although the court

did not impose prison terms for the violations as it said it would in the original sentencing order,

the court warned that it would do so if Michalewicz violated the conditions again.

       {¶5} Michalewicz violated the conditions a second time when he tested positive for

illegal drugs a month after completing a residential drug treatment program.      On this violation,

the court ordered Michalewicz remanded for further drug treatment at an inpatient facility to be

followed by placement in sober housing.     The court again stated that it would send Michalewicz

to prison for consecutive terms if he violated the conditions again.

       {¶6} Following the third violation for possession of contraband, being absent without

leave from an inpatient drug treatment facility, and an arrest for possession of a hypodermic

needle following an overdose, the court ordered Michalewicz to consecutive 12-month prison

terms at the Lorain Correctional Institution on all three charges. The court made the necessary

findings for ordering consecutive service, see R.C. 2929.14(C)(4), and further established that it

disapproved of Michalewicz’s placement in an IPP.

       {¶7} In his first assignment of error, Michalewicz contends that it was error for the court

to order him ineligible for an IPP.   On this point, Michalewicz argues that the trial court used an

“invalid” reason for keeping him out of the program and therefore, did not make the proper

sentencing findings for prohibiting an offender from participating in an IPP.

       {¶8} Our review in this case is limited to whether the court’s decision to deny

Michalewicz participation in an IPP was contrary to law.               See generally R.C. 2953.08

(evidencing that the only applicable standard of review is that contained in subsection (A)(4)).

       {¶9} R.C. 5120.032(A) authorizes the Department of Rehabilitation and Correction to

establish intensive program prisons that focus on, among other things, educational achievement,
vocational training, substance abuse, and community service.            An eligible prisoner who

successfully completes an IPP may be entitled to have his or her prison sentence reduced. R.C.

2929.19(A)(1)(b). The sentencing court is authorized to disapprove or approve of a prisoner’s

participation in an IPP, but if it chooses to do so, it must first make “a finding that gives its

reasons for its recommendation or disapproval.” R.C. 2929.19(D).        Thus, if a court disapproves

of placement in an IPP and fails to state a reason that comports with the R.C. 2929.19(D)

mandate, then the court’s disapproval is contrary to law.

       {¶10} In this case, Michalewicz contends that the trial court’s stated reason for keeping

him out of the program was, “I don’t think they watch you as closely as they should.”

Michalewicz complains that this is an “invalid” reason for denying him access to the program

because it shows that the court has a general bias against IPPs. He argues that R.C. 2929.19(D)

should be interpreted to require “specific reasons for disallowing an IPP for a specific

defendant,” and believes that the court’s statement does not comply with the statute because it

suggests that the court is going to refuse to allow IPPs as a matter of court policy in any case.

       {¶11} We initially note that R.C. 2929.19(D) gives us no guidance for determining

whether a court’s stated reason could be deemed “invalid.” The statute does not indicate that

the court’s findings must give a reason that is specific to the particular defendant, rather, the

statute only states that the court must provide its reasons. And contrary to Michalewicz’s

interpretation, cases from other appellate districts seem to suggest that R.C. 2929.19(D) does not

require the court to state specific reasons at all when disapproving of IPP placement. See State

v. Jackson, 5th Dist. Knox Nos. 05CA46 and 05CA47, 2006-Ohio-3994, ¶ 13 (noting that the

court may look at the record as a whole when determining whether the trial court complies with

R.C. 2929.19(D)); see also State v. Lowery, 11th Dist. Trumbull No. 2007-T-0039,
2007-Ohio-6734, ¶ 16; State v. Tucker, 12th Dist. Butler No. CA2011-04-067, 2012-Ohio-50,

¶ 24–25.

       {¶12} However, even if we were to assume, without deciding, that R.C. 2929.19(D)

does require a trial court to state specific reasons for disallowing an IPP for a defendant,

Michalewicz’s argument would still fail because we are satisfied that the court complied with the

statute. The following exchange occurred at Michalewicz’s third community control violation

hearing:

       The court: You are down pretty low but you are the one that’s driving this. You
       are driving the bus. You are driving it right over the cliff. The only thing I can
       think of at this point is actually to try to prevent you from having any access to
       any drugs and that’s actually prison. I think it’s the best alternative for you in
       your case. Your desire to go and do drugs overwhelms any type of reasonable
       commitment you might have to your sobriety. * * * There will be no transitional
       control, IPP or early release.

       The defendant: No?

       The court: In other words, you are going to stay the whole time, because I want
       you to have the opportunity to get treatment there. I want you to be there as long
       as possible — be away from the stuff as long as possible. Maybe you will make
       an adequate change, I don’t know, but you have to do something. * * * Quite
       frankly, it terrifies the court that somebody like you who is an intelligent person,
       that has a lot on the ball, puts themselves into this situation. I would help you to
       God’s end if I thought I was getting some cooperation, but I’m not and that’s
       where my fear lies.

       The defendant: You wouldn’t consider if I get myself into the program, you
       wouldn’t consider IPP or anything like that?

       The court: No.   I’ll tell you why, too.   I don’t think they watch you as close as
       they should.

       {¶13} It is clear from the above exchange that the court’s reason for disapproving

placement in an IPP was its fear that Michalewicz would continue to be unreceptive to this type

of program.   The record is replete with specific factual findings concerning Michalewicz’s
particular situation that provide its reasons for disapproving of placement in an IPP.      These

include the fact that the court found that Michalewicz’s desire to do drugs “overwhelms” any

reasonable commitment to sobriety and the fact that the court felt Michalewicz was not

cooperating in his treatment.

       {¶14} We believe that Michalewicz’s counsel is reading the court’s statement far too

literally, while simultaneously taking the court’s statement out of its factual context when

making the argument that the court has a general bias against IPPs. The facts of this case

present a repeat offender who struggles with drug addiction, and who violated his community

control on three separate occasions. On one occasion, Michalewicz used drugs while at a

CBCF, on another occasion, Michalewicz tested positive for drug use a month after completing

treatment, and on the last occasion, Michalewicz went missing from an inpatient drug treatment

facility and was arrested for being in possession of a hypodermic needle after having overdosed.

Given Michalewicz’s recalcitrance, we do not believe that the court’s statement evidences a

general dislike for IPPs, but rather evidences the court’s concern that Michalewicz needed more

supervision than an IPP might provide.    We therefore overrule this assignment of error on the

grounds that the court’s decision to disapprove of IPP placement was not contrary to law.

       {¶15} In his second assigned error, Michalewicz argues that the court erred by imposing

consecutive sentences after the third community control violation. To this end, Michalewicz

complains that the trial court committed reversible error by making the erroneous finding that he

was under sanctions at the time he committed the underlying offenses. He also complains that

the record does not support the findings because the court originally ordered community control

and continued community control after two violations, thus undermining the propriety of

consecutive prison terms. We find no merit to these arguments.
       {¶16} At the final violation hearing, the court found that the consecutive sentences were

necessary to punish the offender and that they were not disproportionate to his conduct and the

danger he posed to the public. Therefore, the court satisfied the requirement of making the

initial R.C. 2929.14(C)(4) findings for imposing consecutive sentences. To complete the order

of consecutive sentences however, the court had to make one of the additional findings contained

in subsections (C)(4)(a)–(c) of the statute. These findings are:

       (a) The offender committed one or more of the multiple offenses while the
       offender was awaiting trial or sentencing, was under a sanction imposed pursuant
       to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was under
       post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one or more
       courses of conduct, and the harm caused by two or more of the multiple offenses
       so committed was so great or unusual that no single prison term for any of the
       offenses committed as part of any of the courses of conduct adequately reflects the
       seriousness of the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that consecutive
       sentences are necessary to protect the public from future crime by the offender.

       {¶17}    We agree that the court made an erroneous finding pursuant to subsection

(C)(4)(a) because the transcript from the plea hearing reveals that Michalewicz was not on

community control, parole, or probation at the time he entered his plea.     However, we find the

error harmless because the court made the additional finding that Michalewicz’s history of

criminal conduct demonstrated that consecutive sentences were necessary to protect the public

from future crime. R.C. 2929.14(C)(4)(c). Therefore, the court made all of the necessary

findings for imposing consecutive sentences and, contrary to what Michalewicz suggests, the

inclusion of an erroneous finding is not reason to reverse an order of consecutive sentences when

the court otherwise makes appropriate findings that are sufficient to sustain the order.
         {¶18} Moreover, we cannot conclude that the record does not clearly and convincingly

support the order of consecutive sentences.            See R.C. 2953.08(G)(2)(a).       In this case,

Michalewicz pled guilty to breaking and entering and receiving stolen property in two separate

cases.       According to the transcript, these offenses and certain prior offenses, were committed to

finance his pervasive drug addiction. Although the court originally chose to impose community

control sanctions and to continue community control after two separate violations, it is clear from

the transcript that the court’s leniency was due in large part to its initial belief that Michalewicz

would benefit more from drug treatment than prison, and that Michalewicz would commit

himself to breaking his habit while in treatment. At no point did the court ever conclude, or

even suggest, that the crimes, conduct, and criminal history of the offender were not serious

enough to warrant consecutive sentences. Therefore, we do not find that the court’s continued

reliance on community control sanctions undermined the ultimate order of consecutive prison

terms, nor does our independent review of the record lead us to conclude that the record clearly

and convincingly does not support the order of consecutive sentences.

         {¶19} We do, however, find that the court failed to include within its journal entry the

findings for consecutive sentences.       We therefore remand for the limited purpose of correcting

the journal entry to reflect these findings.          See State v. Bonnell, 140 Ohio St. 3d 209,

2014-Ohio-3177, 16 N.E.3d 659, ¶ 37.1




          Michalewicz has asked this court to also remand to the trial court to incorporate into the
         1


journal entry its findings for the denial of the IPP. We decline to do so in light of the fact that we
can find no authority that requires such incorporation, and the fact that some appellate courts look to
the record as a whole when determining whether the R.C. 2929.19(D) findings were made — an
approach that inherently excludes incorporation into a journal entry.
       {¶20} Judgment affirmed, but the case is remanded for the limited purpose of correcting

the sentencing entry nunc pro tunc.

       It is ordered that appellee recover of said appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



_____________________________________________
MELODY J. STEWART, JUDGE

LARRY A. JONES, SR., P.J., and
PATRICIA ANN BLACKMON, J., CONCUR